ORDER

PER CURIAM.
Clean Textile Services, Inc. (“Clean”) filed a breach of contract action against K & P Precast, Inc. (“K & P”) claiming that K & P terminated the contract between the parties in contravention of its terms. Following a bench trial, the court entered judgment in favor of Clean. K & P appealed, arguing that it was free to terminate the contract in any manner it desired because Clean had previously materially breached the contract such that K & P was discharged from any further contractual obligations.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this, order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).